Citation Nr: 0832890	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-32 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to July 
1996.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California. 


FINDINGS OF FACT

1.  The veteran's hypertension does not cause diastolic 
pressure of predominantly 110 or more and systolic pressure 
of predominantly 200 or more.   

2.  The veteran's diabetes mellitus did not have onset during 
the veteran's active service or within one year of service 
and was not caused or aggravated by the veteran's service, 
including his service-connected hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 
4.104, Diagnostic Code 7101 (2007).

2.  The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1103, 
1110, 1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.300, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Service connection was granted for hypertension in a February 
1997 rating decision.  In that decision, the RO assigned a 10 
percent disability rating.  In January 2003, the veteran 
filed a claim seeking an increased rating.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

Disabilities of the cardiovascular system, including the 
heart, arteries, and veins, are rated under 38 C.F.R. 
§ 4.104, diagnostic codes 7000-7123.  The veteran's 
hypertension is currently rated as 10 percent disabling under 
Diagnostic Code 7101.  

A 10 percent evaluation is assigned for hypertensive vascular 
disease with diastolic pressure predominantly 100 or more or 
systolic pressure predominantly 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  

Important for this case, a 20 percent evaluation is assigned 
for hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Id.  Hypertensive vascular 
disease with diastolic pressure predominantly 120 or more is 
rated as 40 percent disabling.  Id.  Hypertensive vascular 
disease with diastolic pressure predominantly 130 or more is 
rated 60 percent disabling.  Id.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. at Note (1).  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Id.

The veteran was afforded a VA examination in April 2003.  The 
veteran's blood pressure was 144/74, 140/76, 160/72, and 
158/74, providing evidence against this claim.  The examiner 
noted that the veteran's hypertension was controlled by 
medication.  

VA treatment records document the veteran's blood pressure 
readings.  In February 2003, shortly after the veteran filed 
his increased rating claim, his blood pressure was 143/73.  
It was 148/79 in August 2003, 151/76 in October 2003, 139/77 
in November 2003, and 138/80 in December 2003.  The veteran's 
blood pressure was 150/81 in March 2004, 144/83 in May 2004, 
and 151/72 in September 2004.  It was 152/97 and 130/80 in 
January 2005 and 117/82 in August 2005.  The veteran's blood 
pressure was 146/78 in January 2006, 144/79, 120/80, and 
120/80 in May 2006, and 136/82 in November 2006.  It was 
139/84 in May 2007, the last reading of record, providing 
only more evidence against this claim.  

In all of these readings, the veteran's diastolic pressure 
has never risen as high as 110 or greater and his systolic 
pressure has never risen as high as 200 or greater.  Thus, a 
disability rating of 20 percent or greater is not warranted.  
The Board does not find evidence that the evaluation for the 
veteran's hypertension should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for his hypertension and his claim must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

The veteran seeks entitlement to service connection for 
diabetes mellitus.  He claims that his diabetes mellitus 
arose secondary to his service-connected hypertension.  

The veteran's service treatment records do not show any 
symptoms or diagnosis of diabetes mellitus.  Nor is there any 
evidence of symptoms or a diagnosis of diabetes mellitus 
within one year of service.  The complete absence of any 
mention of the claimed disorder during service or within one 
year of separation from service is evidence against a grant 
of service connection on a direct basis, including on a 
presumptive basis for chronic diseases.

VA treatment records from January 2005 include a diagnosis of 
borderline glucose intolerance/diabetes.  This appears to be 
the most recent diagnosis of record.  These records indicate 
that the veteran was first diagnosed in 2001 and that his 
diabetes is currently being controlled with diet and 
exercise.  

However, nothing in the evidence of record indicates (or even 
suggests) that the veteran's current diabetes was caused or 
aggravated by his service-connected hypertension, providing 
evidence against this claim.  No medical professional has 
offered an opinion as to the etiology of the veteran's 
diabetes.  Without medical evidence of a nexus between the 
veteran's diabetes and his service-connected hypertension, 
service connection for the diabetes cannot be granted.  

The Board acknowledges that the veteran sincerely believes 
that his claimed disorder is related to his service-connected 
hypertension.  However, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Here, the veteran's contentions regarding a relationship 
between his claimed disability and his service-connected 
disability are not statements about symptomatology, an 
observable medical condition, or a contemporaneous medical 
diagnosis.  Rather these contentions are statements of the 
effect of one medical condition acting on another medical 
condition. Such statements clearly fall within the realm of 
opinions requiring medical expertise.  The veteran has not 
demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of causation or aggravation.

In any event, the Board must find that the service and post-
service medical record provide evidence against this claim, 
indicating no connection between the two problems, 
outweighing the veteran's contention. 

Based on the above evidence, the Board finds that the 
veteran's diabetes mellitus did not have onset during the 
veteran's service or within one year of service and was not 
caused or aggravated by the veteran's service, including his 
service-connected hypertension.  Therefore service connection 
is not warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The VCAA duty to notify, other than as to increased rating 
claims, was satisfied prior to the RO's rating decision by 
way of a letter sent to the veteran in February 2008 that 
informed him of what evidence was required to substantiate a 
service connection claim, of the veteran's and VA's 
respective duties for obtaining evidence, and of how VA 
assigns disability ratings and effective dates.  

Vazquez-Flores notice was provided to the veteran in a June 
2008 letter that informed the veteran of how VA decides 
increased rating claims and included a copy of the diagnostic 
code under which the veteran's hypertension is rated.  

However, the February 2008 and June 2008 notice letters were 
not provided to the veteran prior to the initial rating 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).

Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in July 2008.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA treatment records.  
The veteran was also afforded a VA examination for his 
hypertension in April 2003.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board is aware that no nexus opinion has been 
specifically requested as to whether the veteran's diabetes 
is related to his service-connected hypertension.  However, 
under the facts of this case, the Board has no duty to 
provide a VA examination or obtain a medical opinion.

No evidence of record shows even an indication of an 
association between the veteran's service, including his 
service-connected hypertension, and his diabetes.  

The Board has carefully considered the Court's language in 
McLendon that the threshold for showing this association is a 
low one.  However, there is a threshold.  In this case there 
is no evidence of continuity of symptomatology.  Nor is there 
any even speculative medical evidence of an association or 
any connection.  Rather, only the veteran's contentions 
provide any suggestion of such associations.  The Board finds 
that the service and post-service medical record only 
provides evidence against such an association.  The Board 
does not find the veteran's assertions to rise to the level 
of the "indication of an association" referred to in 38 
U.S.C.A. § 5103A or in McLendon.

As explained above, the veteran is not competent to provide a 
medical opinion on such a complex issue, therefore his 
opinion as to a causation or aggravation relationship in this 
particular matter is not an indication of an association.  If 
a veteran's mere contention, standing alone, that his claimed 
disability is related to his service or to a service-
connected disability is enough to satisfy the "indication of 
an association," then that element of 38 U.S.C.A. § 5103A is 
without meaning because in every claim, the veteran will 
necessarily so contend.

An interpretation of a statute that renders part of the 
statutory language superfluous is to be avoided.  See Splane 
v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of 
construction require us to give effect to the clear language 
of statute and avoid rendering any portions meaningless or 
superfluous").  For these reasons, the Board declines to 
afford the veteran a VA examination or obtain a medical 
opinion in this case.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


